UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:333-150462 Sagebrush Gold Ltd. (Name of Registrant as specified in its charter) Nevada 26-0657736 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 1, WALNUT CREEK CA 94597 (Address of principal executive office) (877) 705-9357 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Nox Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.129,805,250 shares of common stock are issued and outstanding as of November 14, 2011. EXPLANATORY NOTE This quarterly report on Form 10-Q/A is being filed as Amendment No. 1 to our Quarterly report on Form 10-Q which was originally filed on November 14, 2011. On March 23, 2012, management of Pershing Gold Corporation (the “Company”, “we”, “us”, or “our”), formerly Sagebrush Gold Ltd., determined that the unaudited consolidated financial statements for the three and nine months ended September 30, 2011 included in our Quarterly Report on Form 10-Q for that period could no longer be relied upon.This determination was made after discussions with the staff of the Securities and Exchange Commission concerning the proper accounting treatment for the acquisition (the “Acquisition”) of the net assets consisting primarily of cash of Continental Resources Group Inc. (“Continental”) on July 22, 2011 in which we issued 76,095,214 shares of our common stock, par value $0.0001 per share (the “Common Stock”) and other equity instruments.In preparation for the audit of the Company’s annual financial statements for the fiscal year ended December 31, 2011, we determined that a restatement of the value of our previously recorded goodwill would be required as a result of our prior attribution of excess of fair value paid for the net assets of Continental primarily related to the value of the Common Stock issued and other equity instruments issued in the Acquisition.We originally recorded goodwill based upon such issuances using the quoted market price of the Common Stock of $1.11 on July 22, 2011, resulting in goodwill of $72,397,654 and had thereupon determined such goodwill to be impaired and recognized a loss from the impairment of goodwill of $72,397,654. However, pursuant to ASC 805-50-30-2 “Business Combinations”, it was subsequently determined that if the consideration paid is not in the form of cash, the measurement may be based on either (i) the cost which is measured based on the fair value of the consideration given or (ii) the fair value of the assets (or net assets) acquired, whichever is more clearly evident and thus more reliably measurable. We determined that the fair value of the net assets of Continental acquired of $14,857,676 which consisted primarily of cash was a better indicator of the net assets fair value than the common stock and other equity instruments issued. As a result, the goodwill and impairment of goodwill previously recorded on the date of the Agreement should not have been recorded. Additionally, we 1) revised our accounting treatment related to a note payable to our parent company and the related acquisition of the note receivable from our parent company, Continental; 2) corrected the amortization certain stock-based option expense related to vested replacement warrant awards attributable to post-combination services due to the assumption of the stock warrants of Continental which was accounted for under ASC 805-30-30-9 (“Acquirer Share-Based Payment Awards Exchanged for Awards Held by the Acquiree’s Employees), 3) the reallocation of ournote payable to our parent, Continental and the related acquired note receivable which was payable to Continental which noweliminates in consolidation as a result of the Purchase Agreement entered into with Continental; and 4) thereclassification of previously recorded fair value of certain property and equipment of $851,074 from property and equipment to goodwill in connection with the acquisition of the Relief Canyon Mine. Accordingly, we restated our unaudited interim consolidated balance sheet, statement of operations, and statement of cash flows as of and for the periods ended September 30, 2011 herein.All of the respective restatement adjustments are non-cash in nature. These adjustments resulted in an decrease in our total liabilities of $2,025,000 as of September 30, 2011, and a reduction in our net loss of $72,915,860, $72,915,860 and $518,206 for the three and nine months ended September 30, 2011 and for the period from inception of exploration stage (September 1, 2011) through September 30, 2011, respectively.We believe that the recording of our acquisition of substantially all of the net assets of Continental and all related matters are now correctly recorded and presented in accordance with ASC 805 on our consolidated balance sheet, consolidated statement of operations, and consolidated statement of cash flows included herein. Additionally, we restated the basic and diluted loss per share calculation for the periods herein and certain disclosure in the notes to the condensed consolidated financial statements and management’s discussion and analysis. Please see Note 14 - Restatement contained in the Notes to Consolidated Financial Statements appearing later in this Form 10-Q/A which further describes the effect of these restatements. This Amendment No. 1 to the Form 10-Q for the period ended September 30, 2011 contains currently dated certifications as Exhibits 31.1, 31.2, 32.1 and 32.2.No attempt has been made in this Amendment No. 1 to the Form 10-Q for the period ended September 30, 2011 to modify or update the other disclosures presented in the Form 10-Q as previously filed, except as required by the restatement. This Amendment No. 1 on Form 10-Q/A does not reflect events occurring after the filing of the original Form 10-Q or modify or update those disclosures that may be affected by subsequent events.Accordingly, this Amendment No. 1 should be read in conjunction with our other filings with the SEC. 1 PERSHING GOLD CORPORATION AND SUBSIDIARIES (FORMERLY SAGEBRUSH GOLD LTD.) (AN EXPLORATION STAGE COMPANY) FORM 10-Q/A FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) (Restated) and December 31, 2010 F-2 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 (Unaudited) (Restated) and for the Period from February 10, 2010 (Inception) to September 30, 2010 and Three Months Ended September 30, 2010 (Unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the Nine months Ended September 30, 2011 (Unaudited) (Restated) and for the Period from February 10, 2010 (Inception) to September 30, 2010 (Unaudited) F-4 Notes to Unaudited Condensed Consolidated Financial Statements F-5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 50 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 62 Item 4. Controls and Procedures. 63 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 63 Item 1A. Risk Factors. 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 64 Item 3. Default upon Senior Securities. 64 Item 4. (Removed and Reserved) 64 Item 5. Other Information. 64 Item 6. Exhibits. 65 F-1 PERSHING GOLD CORPORATION AND SUBSIDIARIES (FORMERLY SAGEBRUSH GOLD LTD.) (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS IN US$ September 30, December 31, (Unaudited) ( Note 1) (Restated - See Note 14) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - current portion Marketable securities available for sale - Note receivable - Other receivables - Prepaid expenses - current portion Deferred financing cost - Due from parent company - Assets of discontinued operations - current portion Total Current Assets OTHER ASSETS: Restricted cash - long-term portion - Prepaid expenses - long-term portion - Property and equipment, net Mining rights - Goodwill - Reclamation bond deposit - Deposits - Assets of discontinued operations - long term portion Total Other Assets - Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Senior convertible promissory notes, net of debt discount - Convertible promissory notes, net of debt discount - Convertible promissory note - related party, net of debt discount - Note payable, net of debt discount - Note payable - related party, net of debt discount - Derivative liability - Liabilities of discontinued operation Total Liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY : Convertible Series A Preferred stock ($.0001 Par Value; 50,000,000 Shares Authorized; 750,000 and none issued and outstanding as of September 30, 2011 and December 31, 2010, respectively) 75 - Convertible Series B Preferred stock ($.0001 Par Value; 8,000,000 Shares Authorized; 8,000,000 and none issued and outstanding as of September 30, 2011 and December 31, 2010, respectively) - Convertible Series C Preferred stock ($.0001 Par Value; 3,284,396 Shares Authorized; 3,284,396 and none issued and outstanding as of September 30, 2011 and December 31, 2010, respectively) - Common stock ($.0001 Par Value; 500,000,000 Shares Authorized; 121,092,500 and 22,135,805 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Accumulated deficit ) ) Accumulated deficit since inception of exploration stage (September 1, 2011) ) - Accumulated other comprehensive income - marketable securities available for sale - Accumulated other comprehensive loss - cumulative foreign currency translation adjustment ) - Total Pershing Gold Corporation Equity Non-Controlling Interest in Subsidiary ) - Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. F-2 PERSHING GOLD CORPORATION AND SUBSIDIARIES (FORMERLY SAGEBRUSH GOLD LTD.) (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS IN US $ For the Period from Inception of For the Period from Exploration stage Three Months Ended Three Months Ended Nine Months Ended February 10, 2010 (Inception) (September 1, 2011) through September30, 2011 September30, 2010 September30, 2011 September30, 2010 September30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Restated - See Note 14) (Restated - See Note 14) (Restated - See Note 14) Net revenues $
